Christianson, J.'
(concurring). The pivotal questions in this controversy are: (1) Was-the'policy ever delivered? and, (2) Was the ir*527sured in good health at the time the policy was delivered? The jury in this case, in effect, answered both questions in the affirmative. It is the contention of the defendant insurance company that the evidence is insufficient to justify these answers; and it is asserted that both questions must be answered in the negative as a matter of law.
The evidence is by no means conclusive, but a careful consideration thereof leads me to the conclusion that it cannot be said, as a matter of law, that negative answers should have been made to these questions. In other words, I am of the opinion that there is evidence from which reasonable men might reach the conclusions which the jury, in this case, did reach.